J. SHELLY WRIGHT, Circuit Judge
(dissenting):
In granting intervenor’s application after the comparative hearing, the Commission held that intervenor had the status “of a licensee seeking renewal of its license * * * albeit occupying a less favorable position than that which one seeking renewal normally holds.” L. B. Wilson, Inc., 37 F.C.C. 511, 515, 3 Pike & Fischer R. R. 2d 61, 62 (1964). In so holding, the Commission, in my judgment, violated Section 301 of the Communications Act of 1934, 48 Stat. 1081, 47 U.S.C. § 301, which provides that no license granted by the Commission “shall be construed to create any right, beyond the terms, conditions, and periods of the license.”
The right to operate a television station is a public right granted by the Commission, as a representative of the public, to a private applicant, free of charge. To make certain that the licenses granted by the Commission would become equally available to other applicants every three years, Congress made clear that the grant of a license would not prejudice new applicants in their effort to participate in the public largesse. The effect of the Commission’s ruling here, and its prior rulings1 giving a preferential position to license holders, is in derogation of the congressional command and apparently is responsible for the private sales of television stations in urban areas running into millions of dollars. Servicing this kind of investment requires substantial advertising revenues. If the Commission would make clear, as the Congress has, that a licensee has no further rights beyond the term of its license, there would be no certainty that these public grants would continue to go to the prior license holder. The result of the Commission’s practice giving the license holder a preference has been to make renewal of licenses almost automatic, in spite of the fact that a form of comparative hearing as required byAshbacker2 is indulged.
I would remand this case for reconsideration, without any preference whatever to intervenor.
One further matter perhaps is worth noting. After argument, the court requested briefs from all parties, including the Commission, directed toward answering the following questions:
1. Is the amount of TV time actually used in stating, singing, or other*974wise showing commercials a public interest consideration?
2. If so, should the Commission be required to consider the length and number of commercials proposed by the competing applicants in this case?
3. Is the audio volume of the commercials vis-a-vis the other part of the program a public interest consideration ?
4. If so, should the Commission be required to consider proposals made by the competing applicants in this case with respect to audio volume?
The briefs filed pursuant to the court’s order are indeed interesting. The competing parties stopped their internecine warfare and joined hands with the Commission in opposing the court’s authority to raise the issue of advertising, loud or otherwise. The reason for the solidarity on this issue is, of course, obvious. But perhaps it is not too much to hope that in some future proceeding one of the parties, or even the Commission itself, will perceive the possibility that the public may have some interest, adverse though it may be, in the length and loudness of commercials.

. See, e.g., Wabash Valley Broadcasting Corporation, 1 Pike & Fischer R.R.2d 573 (1963); Hearst Radio, Inc., 6 Pike & Fischer R.R. 994 (1951).


. Ashbacker Radio Corp. v. F.C.C., 326 U.S. 327, 66 S.Ct. 148, 90 L.Ed. 108 (1945).